                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                     )
                                              )       ORDER
               Plaintiff,                     )
                                              )
       vs.                                    )
                                              )
Christopher L. Coon,                          )       Case No. 1:17-cr-162
                                              )
               Defendant.                     )


       On June 18, 2019, defendant filed a motion to amend his conditions of pre-sentence release.

Defendant has been conditionally released pending his sentencing hearing on August 29, 2019, at

1:30 p.m. in Bismarck before Chief Judge Hovland. One defendant's release conditions restricts

his travel to Roosevelt County in Montana and Williams, McKenzie, and Mountrail Counties in

North Dakota, except as authorized by the Pretrial Services Officer. Defendant seeks to amend this

travel restriction so that he may travel to Clinton, Iowa, and Gulfport, Mississippi, for work.

Additionally, he requests that the travel restriction be amended to permit him to travel out-of-state

as necessary for work.

       The court GRANTS defendant's motion (Doc. No. 44). Defendant is authorized to travel

to Iowa and Mississippi on the condition that he provide his supervising Pretrial Services Officer

with his travel itinerary and that he return to North Dakota by June 24, 2019. Upon his return,

defendant's travel shall again be restricted to Roosevelt, Williams, McKenzie, and Mountrail

Counties except as authorized by the Pretrial Services Officer. All other conditions of release

previously imposed upon defendant remain in effect.




                                                  1
IT IS SO ORDERED.

Dated this 18th day of June, 2019.

                                         /s/ Clare R. Hochhalter
                                         Clare R. Hochhalter, Magistrate Judge
                                         United States District Court




                                     2
